[PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________          FILED
                                                       U.S. COURT OF APPEALS
                                    No. 08-15358         ELEVENTH CIRCUIT
                                                             JULY 2, 2010
                              ________________________
                                                              JOHN LEY
                                                               CLERK
                          D. C. Docket No. 07-21333-CV-JAL

ELIUTH M. ALVAREZ,


                                                                        Plaintiff-Appellant,

                                           versus

ROYAL ATLANTIC DEVELOPERS, INC.,
a Florida corporation,

                                                                       Defendant-Appellee.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                       (July 2, 2010)

Before CARNES and HULL, Circuit Judges, and GOLDBERG,* Judge.

CARNES, Circuit Judge:

       *
          Honorable Richard W. Goldberg, Judge, United States Court of International Trade,
sitting by designation.
      Some people are impossible to please. No one can meet their standards and

no matter how hard anyone tries, they find fault, criticize, and are unhappy with the

result. They demand continuous perfection, which is more than any human being

can deliver. The evidence in this Title VII case indicates that Heidi Verdezoto is

one of those people. She is the Chief Financial Officer of two closely related,

family-owned companies in Miami. As CFO, she supervises the controller of the

companies and passes judgment on the performance of the person in that position.

And it seems that the judgment she passes is always unfavorable.

      The first controller, an Indian-American, was fired because he could not

meet Heidi Verdezoto’s standards. Likewise with the second controller, an Anglo-

American. The third controller for the companies was our plaintiff, Eliuth Alvarez,

a Cuban-American. Alvarez, like the two men of different ethnic backgrounds

who came before her, was also going to be fired because she could not meet the

Verdezoto standards. If Alvarez had been fired as soon as the decision to let her go

was made, her sole claim would have been one for discriminatory discharge, and

the district court’s grant of summary judgment against her on that claim could

easily have been affirmed on the basis of what we have had occasion to call the

Vince Lombardi rule. See Baldwin v. Blue Cross/Blue Shield of Ala., 480 F.3d

1287, 1301 n.1 (11th Cir. 2007) (explaining that no player could accuse the great



                                          2
coach of discrimination because he treated all of them like dogs).

      Alvarez was not, however, fired as soon as the decision was made to replace

her. Instead, she was kept on in her position while efforts were being made to find

a fourth controller, one who—hope springs eternal—might be able to satisfy Ms.

Verdezoto. Alvarez got wind of the plans to replace her and wrote a letter of

protest to her bosses, complaining, among other things, about what she perceived

to be discrimination against her based on her national origin. The company admits

that Alvarez was fired sooner instead of later because of that letter, which it

concedes is protected conduct. Given that admission and concession, one would

think Alvarez’s retaliation claim would sail past summary judgment, although the

damages remedy might be trimmed because she eventually would have been fired

anyway.

      But the retaliation claim did not drift, much less sail, past the shoals of

summary judgment. It ran aground when the district court accepted as valid the

company’s four proffered reasons for firing Alvarez sooner instead of later. The

two most interesting of those reasons are that it would be “awkward and

counterproductive” to keep a disgruntled employee around and that Alvarez could

vindictively use her position as controller to sabotage the company’s operations.

We have to decide if the company is entitled to summary judgment on those



                                           3
grounds. If not, the district court’s grant of summary judgment on the retaliation

claim must be reversed.

                                               I.

       The defendant, Royal Atlantic Developers, Inc., is a Miami real estate

development company owned by the Verdezoto family. The Verdezotos, who are

of Ecuadorian origin, also own a flower distributor, Royal Flowers International,

Inc., which operates out of the same location. Edwin Verdezoto is CEO of Royal

Atlantic and president of Royal Flowers, and he makes all final decisions for both

companies. Heidi Verdezoto, his sister, is CFO of both companies and reports to

him. Donald M. Darrach, the president and general counsel for Royal Atlantic,

also reports to Edwin Verdezoto.

       During the relevant time, the two companies had about 56 employees, a

diverse ethnic group including Colombians, Cubans, Dominicans, Ecuadorians,

Guatemalans, Haitians, Hondurans, Nicaraguans, Panamanians, Peruvians, Puerto

Ricans, Venezuelans, and Anglos. The controller of Royal Atlantic, who also

managed finances for Royal Flowers, reported to Heidi Verdezoto.1 The controller

was responsible for creating budgets and financial statements, projecting cash



       1
         Although the duties of the position involved both companies, the controller was
formally employed and paid by Royal Atlantic, which is the only entity sued in this case. For
simplicity, we will refer to both companies as “Royal Atlantic” or “the company.”

                                                4
flows, reconciling bank accounts and monthly statements, arranging wire transfers,

handling receivables and payrolls, dealing with property managers, managing

several accounting employees, and supervising the two assistant controllers, Joel

Underwood (who is Anglo) and Rosario Ruiz (who is Cuban).2

       Heidi Verdezoto had “very high expectations” for the controller position and

could not find anyone who could live up to them. In late 2005 and early 2006,

Heidi hired and quickly fired two controllers.3 Al Agrawal, who is Indian, lasted

about three months, and Dennis Leach, who is Anglo, lasted about two months.

The record does not contain any details about the job performance of Agrawal or

Leach or the particular circumstances under which they were fired, aside from

Heidi’s explanation that neither of them “met [her] expectations.”

       On May 2, 2006, Eliuth Alvarez was hired as controller after a headhunter

referred her to Royal Atlantic. The Verdezotos both interviewed Alvarez and

jointly made the decision to hire her. Alvarez, an American citizen of Cuban

origin, is a CPA with eighteen years of experience in accounting, auditing, finance,



       2
        Ruiz, who was fired around the same time as Alvarez, filed a separate lawsuit against
Royal Flowers asserting similar claims of discrimination. After the district court denied the
defendant’s motion for summary judgment, the parties settled.
       3
        From this point on, when talking about them separately we will refer to Heidi
Verdezoto and Edwin Verdezoto by their first names, not as a sign of familiarity but for
convenience, to minimize stilted language, and to avoid confusing references to two parties with
the same last name.

                                                5
and controllership. When she arrived at the company, the controller position had

been vacant for two months and the company was about a year behind in its

accounting. One of her responsibilities was to bring the books up to date.

      The parties offer sharply different evaluations of Alvarez’s performance as

controller. According to Royal Atlantic, she “never competently assumed the

responsibilities” of the job. She excessively delegated work to her staff, with the

result that they were “overwhelmed” and either missed deadlines or made errors in

their assignments. She botched the implementation of a new software accounting

program by failing to coordinate with and supervise her staff. When Heidi

questioned her about these problems, she made excuses and blamed her

subordinates. On one occasion, an important tax return document went missing.

Alvarez blamed one of her assistants for losing it and insisted that he search his

office for it while she stood there and watched; later, the missing document was

found inside Alvarez’s own desk. Alvarez was “aggressive and rude” to staff and

to Heidi herself, and she was verbally reprimanded for that at least once. Alvarez

mishandled cash flows, failed to purge monthly reports, fell behind on bank

reconciliations, and did not pay vendors on time. Her work suffered from

miscalculations and grammatical errors. Alvarez was frequently late to work, on

one occasion causing the delay of a managers’ meeting. Twice, one of her



                                           6
assistants saw her sleeping at her desk. Heidi concluded within three months of

hiring her that Alvarez was unfit for the job. She discussed the issue with Edwin,

who agreed. They decided they would fire her as soon as they could hire a

replacement.

      Alvarez disputes the criticisms of her performance, insisting that she did her

job well. She neither delegated too much, nor supervised too little. By the time

she was fired, the company’s accounts had been brought up to date. Heidi had no

expertise in accounting, and the delays in payments to vendors were her own fault.

No one complained about Alvarez’s work during her initial three-month

probationary period; instead, they complimented her. She was late to work only

once or twice and that was because of traffic jams. She denies having lost the tax

return document and speculates that someone else put it in her desk in order to

frame her.

      In late August or early September 2006, about four months after Alvarez had

been hired, Heidi began searching for her replacement. Later, while reviewing

resumes online, Heidi discovered that Alvarez had posted her own resume and was

apparently looking for another job. In fact, Alvarez had applied on September 20

for a job at Miami-Dade Community College. Heidi contacted at least two

potential replacements for Alvarez, Alex Sanchez and Philip Weikert. She did not



                                          7
know the ethnic origin of either man. Heidi spoke to Sanchez on the phone,

discussed salary, and invited him to come into the office for an interview. He

never did. Unbeknownst to Heidi, Sanchez was acquainted with Alvarez and

tipped her off that Royal Atlantic was looking to replace her.4 The other prospect,

Weikert, did interview in person for the job, and Heidi offered it to him only days

after Alvarez was fired, but he never started work.5

       It was in late September that Alvarez heard from Sanchez that she was going

to be replaced. A day or two after hearing that, Alvarez confronted Heidi and

asked if she was planning to fire her. Heidi later testified that she felt physically

threatened by Alvarez, who is much larger than she is and was displaying an

“aggressive demeanor.” Feeling pressured, Heidi lied to Alvarez, telling her the

person they intended to fire was assistant controller Rosario Ruiz, not her. Alvarez

did not believe Heidi’s explanation because the salary Heidi had offered Sanchez

fit Alvarez’s position, not Ruiz’s lower-ranking one.




       4
         The record does not indicate when Heidi discussed the job with Sanchez, but Alvarez
heard from him about it two weeks before she was fired on October 4.
       5
          The record shows that Weikert took a personality test as part of the application process
on September 21, and Heidi sent him a letter offering him the job on October 6, with a proposed
start date of October 30. Weikert initially accepted, but for some reason things fell through.
According to Heidi, “after a few weeks it was decided between both parties that it was best to
not start the relationship.”

                                                 8
       Soon after that, on September 27, Alvarez had a run-in with Donald Darrach,

Royal Atlantic’s president and general counsel. Darrach confronted Alvarez in her

office and questioned her about some financial statements he thought “made no

sense.” He raised his voice, and his “aggressive manner” apparently caused

Alvarez to suffer a panic attack. Paramedics were summoned to the office, and

Alvarez later sought psychiatric treatment.

       Six days later, on October 3, 2006, Alvarez wrote a letter to Edwin in order

to, as she said in the letter, “put in writing all the frustrations that are affecting my

physical well-being.” In the letter she told him that she was seeking psychiatric

treatment after her recent anxiety attack. She complained that despite everything

she had done to straighten out Royal Atlantic’s finances, Heidi was planning to

replace her. She said she did not believe Heidi’s story that she was actually

planning to fire Ruiz instead of her.

       In this letter Alvarez for the first time complained of discrimination. “I have

come to the conclusion,” she told Edwin, “that the reason Rosario [Ruiz] and I are

going to be fired is because of discrimination, because both of us are Cuban.” She

said that she had heard Darrach make derogatory comments about Cubans and had

observed that Cubans such as herself, Ruiz, and two others had been “harassed and

pressured a lot more” than other employees, and another Cuban had recently been



                                             9
fired. “This is a clear case of discrimination not for Latin people as a whole but

toward Cubans in general,” she insisted. Alvarez called her letter “a formal

complaint to the company for discrimination” and accused Darrach of

“mistreatment due to racism and discrimination for my Cuban nationality.” She

closed the letter by saying “I hope that we can discuss this and look for an

agreement.”

       Since she filed this lawsuit, Alvarez has elaborated only slightly on her

allegations of anti-Cuban discrimination. She testified that one day she was

walking past Darrach’s office and overheard him say to a group of people that

“Cubans are dumb.” She did not hear anything he said before or after that, and

could not remember when this had happened. Darrach denied having said any such

thing. Alvarez claimed two other Cuban employees had told her that Darrach was

prejudiced against Cubans and made jokes about them, but they never testified and

she herself had heard only the one remark.6 She never offered any statistics to

back up her assertion that Cubans were fired at a higher rate than other employees.




       6
         Ruiz testified at her deposition in this case that she never personally heard Darrach or
anyone else in management make any derogatory remarks about Cubans. Brenda Garcia, who
was the Human Resources Manager for the companies at the time and who is herself of Cuban
descent, said in an affidavit that she had never received a discrimination complaint from any
other employee. She believed that although Heidi “can be hard to work for and is, at times,
unreasonable,” Heidi was not prejudiced against Cubans or any other particular group.

                                                10
       Alvarez testified that she did not believe Edwin was prejudiced against

Cubans, which is why she addressed her complaint to him. She did believe that

Heidi was prejudiced, because Heidi acted “superior” and talked down to her.

However, Alvarez conceded that Heidi behaved that way toward all the employees,

not just the Cuban ones. Alvarez never heard Heidi say anything derogatory about

Cubans.

       When Edwin read Alvarez’s October 3 letter, he immediately held a

conference call with Heidi and Darrach. Edwin concluded from the letter that

Alvarez was “unhappy at the company” and “wanted to leave.” He thought her

allegation of discrimination was “a lie” and did not question Darrach about it.

Heidi saw Alvarez’s invitation to “look for an agreement” as an attempt to extort a

severance payment from Royal Atlantic. After reading the letter, Edwin and Heidi

agreed to fire Alvarez immediately rather than waiting until they had found a

replacement as they had planned to do.7 She was fired the morning after she

emailed the letter.

       Both the Verdezotos admitted in their depositions that Alvarez’s complaint

affected the timing of her firing. This is Edwin’s testimony:



       7
         Edwin admitted that in Alvarez’s case the company did not follow its progressive
discipline policy, which normally provides for successive verbal and written warnings before an
employee is terminated for misconduct.

                                               11
      Q. Now, once you saw [the letter], you made the decision that it was time to
      fire her immediately, correct?

      A. Yes.

And this is Heidi’s testimony:

      Q. And if you hadn’t received this document, you would eventually have
      fired her probably, but you wouldn’t have fired her that day. Is that true?

      A. True.

      The two Verdezotos decided to “accelerate” the process of getting rid of

Alvarez because, Edwin explained, she was “unhappy” there and they were

unhappy with her. They felt that since Alvarez knew she was going to be fired

anyway, it would be “awkward” for her to remain at the office and they would get

little productive work from her. They also feared that she might use her access to

the company’s computers and bank accounts to sabotage its operations. Alvarez

never attempted or threatened any sabotage, and their basis for fearing that she

might try it was simply the sensitive nature of the job she held, as well as the

statement in her letter that she was unhappy and was seeking psychiatric treatment.

      On October 4, 2006, Heidi and Darrach informed Alvarez that she was fired.

By the time this appeal was orally argued, more than three years later, Royal

Atlantic still had not hired a new controller. Heidi took over some of the




                                          12
controller’s duties herself and gave the rest of them to assistant controller Joel

Underwood, without promoting him.

                                               II.

       After obtaining a right-to-sue letter from the EEOC, Alvarez filed this

lawsuit against Royal Atlantic. She asserted four claims: (1) discrimination on the

basis of her Cuban-American national origin, in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1); (2) retaliation in violation of 42

U.S.C. § 2000e-3(a); (3) discrimination in violation of the Florida Civil Rights Act,

Fla. Stat. § 760.10(1)(a); and (4) retaliation in violation of Fla. Stat. § 760.10(7).8

She alleged that Royal Atlantic had “engaged in an improper and illegal course of

conduct designed to systematically eliminate [C]ubans including women” and that

Royal Atlantic fired her in retaliation for her complaint about the discrimination.

       After discovery, Royal Atlantic moved for summary judgment. It contended

that Alvarez had failed to establish a prima facie case because her allegations did

not raise an inference of discrimination, her poor performance showed that she was

not qualified for the job, and she could not point to any similarly situated non-

Cuban employees as comparators who were treated more favorably. The company

also maintained that Alvarez failed to rebut the legitimate non-discriminatory


       8
        The complaint initially contained a fifth count alleging negligent supervision, but
Alvarez voluntarily dismissed it.

                                                13
reason it offered for terminating her, which was that Heidi was dissatisfied with her

poor job performance.

      Royal Atlantic also argued that there was no causal connection between

Alvarez’s letter of complaint and her firing, and therefore no retaliation, because

she was going to be fired anyway. Even if Alvarez’s letter of complaint was a

factor in the termination, Royal Atlantic insisted it had legitimate non-retaliatory

reasons for firing her immediately, including: it would be “awkward and

counterproductive” for Alvarez to remain in the office after she expressed such

unhappiness with the job, and it feared that she might use her position as controller

to sabotage the company’s operations.

      Alvarez responded that she was qualified for the job and that she was not

required to identify comparators in order to make a prima facie case because Royal

Atlantic’s proffered explanation of poor job performance was pretextual. Alvarez

insisted that she did her job well and said that she had never been disciplined

before she made the complaint. She contended that she had presented both direct

and circumstantial evidence showing that Royal Atlantic’s decision to fire her was

made in response to her letter of complaint, or at least that the letter caused the

company to fire her immediately instead of waiting until it had hired a

replacement.



                                           14
      The district court granted summary judgment in favor of Royal Atlantic. It

concluded that Alvarez had failed to make out a prima facie case of discrimination

under the framework for circumstantial evidence established in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817 (1973), because she had not

shown that she was replaced by a non-Cuban or that similarly situated non-Cuban

employees were treated more favorably than she had been. Having concluded that

Alvarez’s discrimination claim failed on that ground, the court granted summary

judgment for Royal Atlantic without reaching the question of whether its proffered

reason for firing her was a pretext for discrimination.

      On the retaliation claim, the district court decided that none of the

Verdezotos’ statements were direct evidence of retaliatory motive, but the fact that

Alvarez was fired only one day after making the complaint did establish a causal

link and a prima facie case. The court concluded, however, that Royal Atlantic had

offered four legitimate non-retaliatory reasons for firing Alvarez: (1) her work

performance was unsatisfactory and it had been planning to fire her anyway; (2)

her letter made it clear she was not happy working there; (3) the Verdezotos

thought it would be “awkward and counterproductive” to keep her around; and (4)

they feared she might sabotage the company’s operations. The court explained that

Alvarez had the burden to show that each of these reasons was pretextual, which



                                          15
she had failed to do. Therefore, the court concluded, Royal Atlantic was entitled to

summary judgment on the retaliation claim. It also granted summary judgment to

Royal Atlantic on the two state-law claims, for the same reasons. This, of course,

is her appeal.

                                          III.

      We review de novo a district court’s grant of summary judgment, applying

the same legal standards as the district court. Chapman v. AI Transp., 229 F.3d

1012, 1023 (11th Cir. 2000) (en banc). We will affirm if, after construing the

evidence in the light most favorable to the non-moving party, we find that no

genuine issue of material fact exists and the moving party is entitled to judgment as

a matter of law. Jones v. Dillard’s, Inc., 331 F.3d 1259, 1262–63 (11th Cir. 2003).

The district court’s decision may be affirmed if the result is correct, even if the

court relied upon an incorrect ground or gave a wrong reason. Turlington v.

Atlanta Gas Light Co., 135 F.3d 1428, 1433 n.9 (11th Cir. 1998).

                                          IV.

      Title VII of the Civil Rights Act of 1964 makes it unlawful for an employer

“to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s race, color, religion, sex, or



                                           16
national origin.” 42 U.S.C. § 2000e-2(a)(1). “A plaintiff may prove a claim of

intentional discrimination through direct evidence, circumstantial evidence, or

statistical proof.” Rioux v. City of Atlanta, Ga., 520 F.3d 1269, 1274 (11th Cir.

2008).

         Alvarez offers no statistical evidence showing that Cubans were fired at a

higher rate than other nationalities. Nor does she attempt to argue that Darrach’s

“Cubans are dumb” remark rises to the level of direct evidence of discrimination,

even if we assume, as we must for summary judgment purposes, that he actually

said it. See Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1086 (11th Cir. 2004)

(“[O]nly the most blatant remarks, whose intent could mean nothing other than to

discriminate on the basis of some impermissible factor constitute direct evidence of

discrimination.” (quotation marks and citation omitted)).

         Lacking direct evidence, Alvarez must prove her discrimination claim

circumstantially. We evaluate such claims using the framework established by the

Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct.

1817 (1973), and Texas Dep’t of Community Affairs v. Burdine, 450 U.S. 248,

101 S.Ct. 1089 (1981). Wilson, 376 F.3d at 1087. Under that framework the

plaintiff must first establish a prima facie case of discrimination, typically by

showing that she was a qualified member of a protected class and was subjected to



                                           17
an adverse employment action in contrast to similarly situated employees outside

the protected class. See id. The methods of presenting a prima facie case are

flexible and depend on the particular situation. Id.

      Once the plaintiff has made a prima facie case, a rebuttable presumption

arises that the employer has acted illegally. Id. The employer can rebut that

presumption by articulating one or more legitimate non-discriminatory reasons for

its action. Id. If it does so, the burden shifts back to the plaintiff to produce

evidence that the employer’s proffered reasons are a pretext for discrimination. Id.

Despite these shifts in the burden of production, the ultimate burden of persuasion

remains on the plaintiff to show that the defendant intentionally discriminated

against her. Burdine, 450 U.S. at 253, 101 S.Ct. at 1093; Wilson, 376 F.3d at

1088. Showing only that the employer’s proffered reason is false does not

necessarily entitle a plaintiff to get past summary judgment. See Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148, 120 S.Ct. 2097, 2109 (2000)

(stating that even if plaintiff disproved employer’s proffered explanation, employer

would still be entitled to judgment as a matter of law if the record “conclusively

revealed some other, nondiscriminatory reason” for its decision); Chapman, 229

F.3d at 1025 n.11 (applying Reeves in summary judgment context).




                                           18
                                           A.

      Alvarez is Cuban-American and, like everyone else, belongs to a protected

group by virtue of her ethnicity. Her credentials and prior experience qualified her

for the job, as evidenced by the fact that Royal Atlantic hired her in the first place.

Royal Atlantic then fired her in spite of the fact that she was qualified. Of course,

the fact that Alvarez was qualified to perform her job competently does not mean

that she actually did so, an issue that is sharply contested by the parties.

Qualifications and experience that get a candidate hired for a job and performance

that is satisfactory enough for her to keep it are two different things. Because

Alvarez’s job performance is bound up in the inquiry into whether Royal Atlantic’s

proffered reason for firing her was a pretext for discrimination, we will consider it

at the pretext stage of the analysis. See Holifield v. Reno, 115 F.3d 1555, 1562 n.3

(11th Cir. 1997). It matters not whether Alvarez has made out a prima facie case if

she cannot create a genuine issue of material fact as to whether Royal Atlantic’s

proffered reasons for firing her are pretext masking discrimination. See Scott v.

Suncoast Beverage Sales, Ltd., 295 F.3d 1223, 1228 (11th Cir. 2002); see also

Cuddeback v. Fla. Bd. of Educ., 381 F.3d 1230, 1236 & n.5 (11th Cir. 2004)

(district court erred in concluding the plaintiff had not established a prima facie

case, but summary judgment was proper anyway because the record showed that



                                           19
the plaintiff had failed to establish pretext). For that reason, we will assume that

Alvarez has established a prima facie case of discrimination.

                                           B.

      If a prima facie case is established, the burden shifts to the employer to rebut

the resulting presumption of discrimination by producing evidence that it acted for

a legitimate non-discriminatory reason. McDonnell Douglas, 411 U.S. at 802, 93

S.Ct. at 1824. The defendant need not persuade the court that it was actually

motivated by the proffered reason, but need only present evidence raising a

genuine issue of fact as to whether it discriminated against the plaintiff. Burdine,

450 U.S. at 254, 257, 101 S.Ct. at 1094, 1095–96. However, the defendant’s

response must “frame the factual issue with sufficient clarity so that the plaintiff

will have a full and fair opportunity to demonstrate pretext.” Id. at 255–56, 101

S.Ct. at 1095. The burden then shifts back to the plaintiff to show that the

employer’s proffered reason was not its true reason, which merges with the

plaintiff’s ultimate burden of persuading the court that the employer intentionally

discriminated against her. Id. at 256, 101 S.Ct. at 1095.

      Alvarez may satisfy her burden either by offering evidence that Royal

Atlantic more likely than not acted with a discriminatory motive, or by showing

that its proffered reasons are not credible, unless the record conclusively shows



                                           20
that the real motive was a non-proffered reason that is non-discriminatory. See id.;

Reeves, 530 U.S. at 148, 120 S.Ct. at 2109. To show pretext, Alvarez must

demonstrate “such weaknesses, implausibilities, inconsistencies, incoherencies, or

contradictions in the employer’s proffered legitimate reasons for its action that a

reasonable factfinder could find them unworthy of credence.” Combs v. Plantation

Patterns, 106 F.3d 1519, 1538 (11th Cir. 1997) (citation omitted). “A plaintiff is

not allowed to recast an employer’s proffered nondiscriminatory reasons or

substitute [her] business judgment for that of the employer. Provided that the

proffered reason is one that might motivate a reasonable employer, an employee

must meet that reason head on and rebut it, and [she] cannot succeed by simply

quarreling with the wisdom of that reason.” Chapman, 229 F.3d at 1030.

      Alvarez argues at length that Royal Atlantic’s complaints about the quality

of her work were unfounded, but the fact that she thinks more highly of her

performance than her employer does is beside the point. The inquiry into pretext

centers on the employer’s beliefs, not the employee’s beliefs, and to be blunt about

it, not on reality as it exists outside of the decision maker’s head. See Holifield,

115 F.3d at 1565. The question is not whether it really was Alvarez’s fault that

assignments were not completed on time, or whether she did delegate excessively,

or whether she was aggressive and rude to her colleagues and superiors, or whether



                                           21
she actually lost an important document or truly did fall asleep at her desk. The

question is whether her employers were dissatisfied with her for these or other non-

discriminatory reasons, even if mistakenly or unfairly so, or instead merely used

those complaints about Alvarez as cover for discriminating against her because of

her Cuban origin. See Elrod v. Sears, Roebuck & Co., 939 F.2d 1466, 1470 (11th

Cir. 1991) (inquiry is limited to whether employer believed employee was guilty of

misconduct and if so, whether that was reason behind discharge; that employee did

not actually engage in misconduct is irrelevant).

      In analyzing issues like this one, “we must be careful not to allow Title VII

plaintiffs simply to litigate whether they are, in fact, good employees.” Rojas v.

Florida, 285 F.3d 1339, 1342 (11th Cir. 2002); cf. Wilson, 376 F.3d at 1092

(“Whether [plaintiff’s] conduct was insubordinate is not an issue for this Court to

referee.”). The question to be resolved is not the wisdom or accuracy of Heidi’s

conclusion that Alvarez’s performance was unsatisfactory, or whether the decision

to fire her was “prudent or fair.” See Rojas, 285 F.3d at 1342. Instead, “our sole

concern is whether unlawful discriminatory animus motivate[d]” the decision. Id.

(quotation marks and citation omitted). Alvarez argues in essence that she did her

job as well as could reasonably be expected, given the mess the company’s

accounts were already in when she got there. But that is no different from arguing



                                          22
that Heidi should have been satisfied with Alvarez’s performance, or that it is

unfair for her not to have been satisfied. That is not the question. Title VII does

not require the employer’s needs and expectations to be objectively reasonable; it

simply prohibits the employer from discriminating on the basis of membership in a

protected class. We do not sit as a “super-personnel department,” and it is not our

role to second-guess the wisdom of an employer’s business decisions—indeed the

wisdom of them is irrelevant—as long as those decisions were not made with a

discriminatory motive. Chapman, 229 F.3d at 1030. That is true “[n]o matter how

medieval a firm’s practices, no matter how high-handed its decisional process, no

matter how mistaken the firm’s managers.” Id. (quotation marks and citations

omitted); see also Nix v. WLCY Radio/Rahall Commc’ns, 738 F.2d 1181, 1187

(11th Cir. 1984) (“[An] employer may fire an employee for a good reason, a bad

reason, a reason based on erroneous facts, or for no reason at all, as long as its

action is not for a discriminatory reason.”); Wallace v. SMC Pneumatics, Inc., 103

F.3d 1394, 1399 (7th Cir. 1997) (listing, among “embarrassing” but non-actionable

reasons under Title VII, “nepotism, personal friendship, the plaintiff’s being a

perceived threat to his superior, a mistaken evaluation, the plaintiff’s being a

whistleblower, the employer’s antipathy to irrelevant but not statutorily protected

personal characteristics, a superior officer’s desire to shift blame to a hapless



                                           23
subordinate . . . or even an invidious factor but not one outlawed by the statute

under which the plaintiff is suing; . . . or there might be no reason”).

      Alvarez’s burden is to show not just that Royal Atlantic’s proffered reasons

for firing her were ill-founded but that unlawful discrimination was the true reason.

See Reeves, 530 U.S. at 148, 120 S.Ct. at 2109 (showing only that proffered

reasons are false does not necessarily get plaintiff past summary judgment). Here,

Royal Atlantic’s proffered reason for firing Alvarez was that her performance was

unsatisfactory. Even if Alvarez could show it was satisfactory by some objective

standard, she has not raised a genuine issue of material fact as to the true reason

she was fired. The record establishes beyond any genuine dispute that Alvarez,

like her two non-Cuban predecessors, simply failed to satisfy Heidi Verdezoto.

That may not be a good reason for firing Alvarez (or her two predecessors), it may

not be a reason that flatters Heidi, and it may not be a reason that Royal Atlantic

wants to put in its promotional brochures, but it is a non-discriminatory reason. So

far as job discrimination law is concerned, Heidi was within her rights to insist on a

controller who could whip the company’s books into shape overnight while

accommodating her own prickly personality and performing every task perfectly,

even if there was little or no chance she would ever find such a miracle worker.




                                           24
She was free to set unreasonable or even impossible standards, as long as she did

not apply them in a discriminatory manner.

       The fact that each previous controller was fired under similar circumstances

is strong evidence that however unattainable Heidi’s standards may have been, she

applied them indiscriminately to Cubans and non-Cubans alike. Although the

record contains no details about their performances, we do know that Agrawal, a

non-Cuban, lasted only about three months before he was fired for not meeting

Heidi’s standards. And we know that Leach, a non-Cuban, lasted only about two

months before he was fired for the same reason.9 Alvarez, at least, established a

new record of longevity in the position, staying on board for about four months

before the decision was made to fire her for not satisfying Heidi. Alvarez points to

her testimony that Heidi displayed a “superior” attitude and “talked down” to her,

but that does not suggest discrimination when, as Alvarez conceded, Heidi behaved

exactly the same way toward all her employees, Cubans and non-Cubans alike.

       This is a classic example of the Vince Lombardi rule: someone who treats

everyone badly is not guilty of discriminating against anyone. See Baldwin, 480

F.3d at 1301 n.1. As we said in the Baldwin case, “It would be paradoxical to



       9
         Because it is Alvarez’s burden to show that the “very high expectations” proffered
reason is pretextual, any lack of detail in the record about the job performances of Agrawal and
Leach does not help her. See Chapman, 229 F.3d at 1024–25.

                                               25
permit a plaintiff to prevail on a claim of discrimination based on indiscriminate

conduct.” Id. at 1301. Heidi’s dissatisfaction with and firing of the two non-

Cuban men who held the controller position before Alvarez is strong evidence that

no one could please her regardless of their nationality. She was indiscriminately

persnickety.

       The only evidence Alvarez has offered that there was more to the decision to

get rid of her than Heidi’s perfectionism is the single stray remark “Cubans are

dumb,” which was not made by one of the ultimate decision makers, and Alvarez’s

own conclusory observation that Cubans “seem to get terminated at a very high

rate without justification,” which she never backed up with any specifics.10 That

evidence is too weak to raise a genuine fact issue. See Reeves, 530 U.S. at 148,

120 S.Ct. at 2109 (employer would be entitled to judgment as a matter of law if

plaintiff created “only a weak issue of fact” as to whether proffered reason was

untrue, and there was “abundant and uncontroverted independent evidence that no

discrimination had occurred”); Rojas, 285 F.3d at 1342–43 (stray remark “isolated

and unrelated to the challenged employment decision” was insufficient by itself to

establish genuine fact issue on pretext). We conclude that summary judgment in


       10
         Alvarez also testified that other employees told her they heard similar discriminatory
remarks, but she did not offer any affidavits or deposition testimony from them. Her testimony
about what she heard secondhand is inadmissible hearsay, which cannot be used to defeat
summary judgment. See Rojas, 285 F.3d at 1342 n.3.

                                               26
favor of Royal Atlantic was proper on the discrimination claim, even though our

reasons for reaching that conclusion are different from the district court’s. See

Turlington, 135 F.3d at 1433 n.9.

                                           V.

      Title VII’s anti-retaliation provision makes it unlawful for an employer to

discriminate against an employee “because he has opposed any practice made an

unlawful employment practice by this subchapter, or because he has made a

charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing under this subchapter.” 42 U.S.C. § 2000e-3(a). To make a

prima facie showing of retaliation, the plaintiff must show: (1) that she engaged in

statutorily protected conduct; (2) that she suffered adverse employment action; and

(3) that there is “some causal relation” between the two events. See McCann v.

Tillman, 526 F.3d 1370, 1375 (11th Cir. 2008). Alvarez’s October 3, 2006 letter to

Edwin Verdezoto, which described itself as a “formal complaint” of

discrimination, is statutorily protected conduct.

      There is no doubt that plans were underway to fire Alvarez even if she had

not complained of discrimination as she did in her letter. Although Heidi denied

those plans when Alvarez confronted her about them in late September, Alvarez

justifiably did not believe her denial. And neither could a reasonable jury believe



                                           27
the denial. It is undisputed that, as Alvarez had learned, Heidi had begun searching

for a new controller weeks before Alvarez sent her letter of complaint. So, the

letter could not have caused the decision to fire Alvarez.

      Still, the evidence establishes that the letter did cause Alvarez to be fired the

day after she emailed it, which is sooner than she otherwise would have been, and

that is enough to establish the adverse action element of her retaliation claim. The

loss of a salary for a period of months, weeks, or days is a “materially adverse”

action which “well might have dissuaded a reasonable worker from making or

supporting a charge of discrimination.” Burlington N. & Santa Fe Ry. Co. v.

White, 548 U.S. 53, 68, 126 S.Ct. 2405, 2415 (2006) (quotation marks omitted);

see id. at 72–73, 126 S.Ct. at 2417–18 (suspension without pay for 37 days was

materially adverse even though employee later received back pay); Reynolds v.

CSX Transp., Inc., 115 F.3d 860, 868 (11th Cir. 1997) (concluding that “almost a

week” without pay was adverse action), vacated on other grounds, 524 U.S. 947,

118 S.Ct. 2364 (1998).

      The district court concluded that Alvarez’s retaliation claim failed because

Royal Atlantic offered several legitimate reasons, other than her letter of

complaint, that caused it to fire Alvarez. Among the reasons the district court

accepted was that Royal Atlantic had been planning to fire Alvarez anyway. That



                                          28
reason begs the question of when she would have been fired but for the letter. As

we have explained, it is undisputed that sending the letter caused her to be fired

sooner. Edwin testified that the letter caused him to fire her immediately, and

Heidi testified that but for the letter Alvarez would not have been fired as soon as

she was. See supra at 11–12. So, the first proffered reason cannot support

summary judgment for Royal Atlantic.

      The second and third reasons Royal Atlantic gave for firing Alvarez, which

are closely related, are that her letter made it clear she was unhappy working for

the company and that the Verdezotos thought it would be “awkward and

counterproductive” to keep her around. Well, sure. Anyone who complains about

unlawful discrimination is not likely to be a happy camper. Only a masochist

would relish being mistreated because of her race, sex, or nationality. And it will

always be “awkward,” and perhaps “counterproductive” in the business sense, to

work with people who complain that you have discriminated against them. But

recognizing those concerns as legitimate, non-retaliatory reasons to fire someone

who complains about unlawful discrimination would do away with retaliation

claims and the protection they provide to victims of discrimination. That, in turn,

would be “counterproductive” to the purpose of the statutory provisions

prohibiting discrimination.



                                          29
      Royal Atlantic’s final proffered reason for firing Alvarez after it received her

letter of complaint gives us more pause. The company said that it had to get rid of

Alvarez when it did because the Verdezotos were afraid that she might vindictively

use her position as controller, with access to company computers and bank

accounts, to sabotage the company’s operations. This reason can be viewed in two

ways. One way is that the company did not fire her because she complained about

discrimination, but because her letter of complaint revealed that she was mad at the

company, which acted in order to remove an angry person from a sensitive position

instead of for retaliatory reasons. Another way to view the company’s position is

as an admission that it fired Alvarez because she complained, which would

ordinarily constitute prohibited retaliation, but that there should be an affirmative

defense when the termination is necessary to protect the company or others from

retaliatory acts by the employee. In other words, the company had to take

preemptive action, which otherwise might be considered retaliation, in order to

avoid the employee’s improper retaliation against the company or others because

of her belief that she had been discriminated against. The difference would be the

motive or goal of the company’s action: whether it was to discourage or punish

complaints about discrimination or to protect the company from improper actions

by a disgruntled employee.



                                           30
       However it is characterized, we are not prepared to dismiss the idea out of

hand. A few hypotheticals will show why. Suppose an employee with reason to

believe that she has been discriminated against works in the control room of a

nuclear power plant, and in her letter complaining of discrimination says that:

“I’m mad as hell and I’m not going to take it anymore!” Or suppose she is a pilot

and makes that statement in her letter of complaint. Or suppose she was not in a

position to endanger the public, but her letter complaining of discrimination makes

it clear that she is psychologically unstable and a danger to those who work around

her. Discrimination laws do not require that their goals be pursued at the cost of

jeopardizing innocent life or that employers tolerate a serious risk that employees

in sensitive positions will sabotage the company’s operations. We are confident

that if an employer removes an employee because of a reasonable, fact-based fear

of sabotage or violence, the anti-retaliation provisions of our laws will not punish

that employer for doing so.

      The only issue we have before us in this case is whether Royal Atlantic was

entitled to summary judgment on this ground—whether there is no genuine issue

of material fact that Royal Atlantic had a reasonable basis to believe that unless she

were fired immediately Alvarez might sabotage its operations. The record does not

conclusively establish that the company had reason to believe she might do so.



                                          31
Her letter contains no threats against the company or anyone else, nor does it

provide a reasonable basis for inferring that Alvarez would try to disrupt

operations. The company did not show that there was no means short of firing

Alvarez that it could have used to protect itself from the sabotage it feared, such as

reassigning her to other duties until it found a replacement controller. And, of

course, there is no evidence that Alvarez’s continued employment posed a physical

danger to the Verdezotos or their other employees. The company was not entitled

to summary judgment on this ground.11

       We emphasize that Title VII’s anti-retaliation provisions do not allow

employees who are already on thin ice to insulate themselves against termination

or discipline by preemptively making a discrimination complaint. The record does

establish that Royal Atlantic had legitimate non-discriminatory reasons to fire

Alvarez before she complained, and it remained free to act on those reasons

afterward. The one thing Royal Atlantic could not lawfully do is fire her earlier

than it otherwise would have because she complained about discrimination, at least

not unless something in her complaint or the manner in which she made it gave the

company an objectively reasonable basis to fear that unless Alvarez was fired she




       11
         Alvarez never sought summary judgment in her favor on her retaliation claim, and we
do not venture any opinion on whether she was entitled to it, because that issue is not before us.

                                                32
would sabotage its operations or endanger others. See Merritt v. Dillard Paper Co.,

120 F.3d 1181, 1191 (11th Cir. 1997).

      Unless Royal Atlantic convinces a jury that it had a reasonable basis for

fearing that unless it fired her immediately Alvarez would sabotage its operations

or harm others, and there was no less drastic means of reliably preventing that

other than firing her, Alvarez will be entitled to damages for the length of time she

would have remained on the job if she had not sent the October 3, 2006 letter

complaining of discrimination. The Verdezotos both testified that their initial plan

had been to keep Alvarez on board until they had lined up her replacement. How

quickly they would have done that if Alvarez had not accelerated matters by

making her complaint is a question of fact. We learned at oral argument that the

controller position remained vacant for at least three years after Alvarez was fired.

The reason for that delay, and whether or not the Verdezotos would have changed

their plans and fired Alvarez at some point during that time if she had not sent her

complaint letter, is unclear from the record. That issue can be resolved at trial, if

necessary.




                                           33
                                         VI.

      Alvarez also makes parallel discrimination and retaliation claims under the

Florida Civil Rights Act of 1992. See Fla. Stat. § 760.10. Because the FCRA is

modeled after Title VII, and claims brought under it are analyzed under the same

framework, see Harper v. Blockbuster Entertainment Corp., 139 F.3d 1385, 1387

(11th Cir. 1998) (citing Florida case law), the state-law claims do not need separate

discussion and their outcome is the same as the federal ones. See Albra v. Advan,

Inc., 490 F.3d 826, 834 (11th Cir. 2007) (federal case law on Title VII is applicable

to construe the FCRA); Byrd v. BT Foods, Inc., 948 So. 2d 921, 925 (Fla. 4th DCA

2007) (same). It follows that Royal Atlantic is entitled to summary judgment on

the state-law discrimination count but not on the state-law retaliation count.

                                         VII.

      We affirm the district court’s grant of summary judgment in favor of Royal

Atlantic on Counts I and III. We reverse the grant of summary judgment on

Counts II and IV, and remand to the district court for further proceedings

consistent with this opinion.

      AFFIRMED IN PART, REVERSED AND REMANDED IN PART.




                                          34